United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3058
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Trista Marie Espinoza

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                             Submitted: June 24, 2013
                               Filed: July 18, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Trista Espinoza directly appeals the sentence the district court1 imposed upon
granting the government’s motion for a downward departure under 18 U.S.C.

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
§ 3553(e) and U.S.S.G. § 5K1.1, based upon Espinoza’s substantial assistance. Her
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the district court – after granting the government’s
downward-departure motion and reducing Espinoza’s sentence below the statutory
minimum – should have considered 18 U.S.C. § 3553(a) factors unrelated to her
substantial assistance, in order to reduce her sentence further. Espinoza also has a
pending motion for appointment of new counsel.

        Upon careful review, this court concludes that counsel’s argument is
unavailing. See United States v. Billue, 576 F.3d 898, 902-04 (8th Cir. 2009) (in
discussing district court’s limited authority under § 3553(e) and § 5K1.1 to impose
sentence below statutory minimum, emphasizing that, in ruling on government’s
downward-departure motion based on substantial assistance, court may consider only
factors related to defendant’s substantial assistance to government, and that, upon
reducing sentence below statutory minimum, court may not use § 3553(a) factors to
decrease sentence further). Having independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), this court finds no nonfrivolous issues for appeal.

      Counsel’s motion to withdraw is granted, Espinoza’s motion for appointment
of counsel is denied, and the judgment of the district court is affirmed.
                       ______________________________




                                        -2-